Citation Nr: 1635234	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  08-12 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for service-connected lumbosacral strain with residual lumbar spondylosis (low back disability) prior to September 18, 2010.
2. Entitlement to a rating in excess of 40 percent for service-connected low back disability after September 18, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse

ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from April 1968 to March 1972.

This matter came to the Board of Veterans' Appeals (Board) from a July 2007 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi regarding entitlement to an increased rating for the Veteran's service-connected low back disability and the entitlement to a TDIU, respectively.  

In a June 2010 decision the Board: (1) denied entitlement to a disability rating greater than 10 percent prior to August 16, 2008, and greater than 20 percent from August 16, 2008, for a low back disability; (2) denied entitlement to an effective date earlier than May 22, 2003 for a grant of service connection for a low back disability; and (3) denied entitlement to an effective date earlier than August 16, 2008, for a 20 percent rating for a low back disability.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2011 Joint Motion for Remand (JMR) and August 2011 Court Order, the issue of entitlement to a disability rating greater than 10 percent prior to August 16, 2008, and greater than 20 percent from August 16, 2008, for a low back disability was remanded for compliance with the JMR.  The appeal was dismissed as to the remaining effective date issues.

In a June 2011 rating decision, the RO assigned a 40 percent disability rating to the Veteran's low back disability effective September 18, 2010.  Additionally, in a February 2012 Board decision, the Board found that the criteria for a rating in excess of 20 percent had been met for the appeal period from April 8, 2006 to August 16, 2008.  Accordingly, the issues above have been re-characterized to reflect these decisions.  

The Veteran testified at a Board hearing in August 2009 before an Acting Veterans Law Judge (AVLJ), and she adjudicated the June 2010 Board decision.  In September 2011, the Veteran was informed that ADVJ was no longer employed by the Board and he was notified that he had a right to another Board hearing.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 19.3(b), 20.707, 20.717 (2015).  In an October 2011 submission, the Veteran stated that he did not wish to appear at a hearing and requested that his case be considered based on the evidence of record.  

Additionally, the Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been certified to the Board.  However, there is a pending Board hearing request for that matter, and statements submitted by the Veteran indicate that he may intend to submit additional evidence at that hearing.  Accordingly, at this time the Board declines to take jurisdiction over that matter so the aforementioned claim development can be completed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure appropriate development of the Veteran's claim.

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In the February 2012 Board remand decision, the AOJ was directed to schedule the Veteran for a new examination of his low back disability with an orthopedist.  Additionally, the examiner was directed to address the appeal period from August 16, 2008 to September 18, 2010, and attempt to determine to what degree the Veteran's range of motion is or was further restricted after repetitive motion as well as any subsequent functional loss based on the findings in the September 2010 VA examination report and VA outpatient treatment records.  However, a review of the August 2013 VA examination of the Veteran's back reveals that neither of the two above directives were followed, as the examiner was a resident physician who is not noted to be an orthopedist, and there is no mention of the appeal period from August 16, 2008 to September 18, 2010 or the September 2010 VA examination report.  As such, the August 2013 VA examination report did not substantially comply with the February 2012 Board remand opinion.

Additionally, in a July 2014 lay statement the Veteran indicated that he is suffering from bowel and bladder problems secondary to his low back issues.  Although the Veteran had previously sought service connection for irritable bowel syndrome to include diarrhea and benign prostatic hypertrophy secondary to his low back disability for which he was denied in an August 2013 rating decision, a review of the Veteran's VA treatment records reveal a diagnosis of peripheral nerve disease in October 2012, an earlier September 2008 treatment record notes left leg weakness and numbness accompanied by urinary urgency and incontinence, and the Veteran reported falling several times due to leg weakness at his August 2009 Board hearing.  Although the aforementioned VA treatment records suggest that the Veteran's peripheral nerve disease may be related to conditions aside from his service-connected low back disability, and an August 2013 VA etiology opinion indicates that the Veteran's diarrhea and benign prostatic hypertrophy are not related to his low back condition, the August 2013 VA examiner noted that the Veteran reported numbness and tingling in his thighs in connection with his back pain, and there is no medical opinion of record addressing the Veteran's peripheral nerve disease.  Accordingly, on remand the orthopedist conducting the VA examination should address all neurological abnormalities and symptoms reported by the Veteran, including any bowel, urinary and peripheral nerve conditions that may be related to the Veteran's low back.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an orthopedist to determine the current severity of his low back condition.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's low back disability, including any neurological symptoms or abnormalities that could be related to it, and the impact of the Veteran's low back condition on his daily activities and ability to work.  

i. In compliance with the August 2011 Joint Motion for Remand, this examination report should include range of motion studies that report (in degrees) at what point pain is elicited as well as at what degree functional loss due to weakened movement, excess fatigability, or incoordination occurs.  All neurological manifestations and diagnoses should be addressed, and if necessary, etiology opinions as to whether it is at least as likely as not such manifestations are caused by the Veteran's low back disability should be provided.

ii. In compliance with the February 2012 Board remand opinion the VA examiner should address the appeal period from August 16, 2008 to September 18, 2010.  Is it possible to determine to what degree the Veteran's range of motion was further restricted after repetitive motion as well as any subsequent functional loss based on the findings in the September 2010 VA examination report and VA outpatient treatment records?  If this is not possible to determine without resort to speculation, the examiner should so state, and provide a rationale for such finding.

2. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the 

matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




